                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


GREAT WEST CASUALTY                                CV 18-13-BLG-TJC
COMPANY,

                    Plaintiff/Counter-             ORDER OF DISMISSAL
                    defendant,                     WITHOUT PREJUDICE

vs.

WOODY’S TRUCKING LLC., and
DONALD E. WOOD, JR.,

                    Defendants/Counter-
                    claimants.


      Pursuant to the parties’ Stipulation for Dismissal Without Prejudice (Doc.

28), and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed without prejudice,

with each party to bear its own attorneys’ fees and costs.

      DATED this 5th day of December, 2018.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge




                                           1
